Citation Nr: 0101131	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-19 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for low back disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel





INTRODUCTION

The veteran had active military service from November 1950 to 
November 1952.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.


REMAND

The veteran claims entitlement to service connection for a 
low back disorder.  In particular, the veteran contends that 
he injured his back while playing full contact football 
during service. 

While the veteran's appeal was pending, there was a 
significant change in the law pertaining to veteran's 
benefits.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (to be codified as amended at 38 
U.SC. §§5102, 5103, 5103A, and 5107).  Among other things, 
this law substantially modified the circumstances under which 
VA's duty to assist a claimant applies, and how that duty is 
to be discharged.  This law eliminates the concept of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence required to substantiate a claim.   
Specifically, the law requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this notification, VA is required to inform the 
claimant as to what evidence the claimant is to provide and 
what evidence, if any, VA will attempt to obtain on the 
claimant's behalf.  This legislation is applicable to the 
veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  

The Board notes that service medical records show that the 
veteran was treated for a unilateral muscle spasm in February 
1952.  Post-service records indicate that the veteran 
received treatment for his low back from 1974 forward.  A 
private medical report from Stephen Kay, M.D., dated December 
1974, shows that the veteran was diagnosed with a sprain of 
the lumbar sacral spine, myofascitis of the lower back 
muscles, traumatic back syndrome, and chronic recurrent back 
syndrome.  This report also indicates that the veteran was 
involved in an accident in December 1971.  No further 
treatment records from Dr. Kay are associated with the file.  

In addition, a VA examination from February of 1975 shows a 
diagnosis of degenerative hypertrophic arthritis of the lower 
spine.  Other than noting the veteran's report of a work-
related injury in 1968, the 1975 VA examination report gives 
no opinion regarding the etiology of the veteran's low back 
disorder.  

Additionally, the veteran's claims file includes a statement 
from Michael Chen, M.D., dated in December 1997, stating that 
the veteran has been under his care for low back pain since 
March 1984.  However, no records documenting this treatment 
are associated with the veteran's claims file.  The Board 
also notes that a statement dated in December 1997 the 
veteran asserts that he had received treatment at the VA 
Medical Center in Detroit, but no records of such treatment 
are associated with his claims file.  

Lastly, the veteran was afforded a VA examination in May 
1999, at which the veteran related having injured his back in 
a 1951 football game, but denied any other injuries.  The 
veteran also stated that the back pain and spasm resulting 
from his injury during the game were treated by rubbing and 
hot pack applications.  The examiner diagnosed the veteran 
with degenerative disc disease of the lumbar spine with 
limited motion, and concluded that this disorder is not 
related to any treatment received for muscle spasms while the 
veteran was in service.  However, it is not clear that the 
examiner had the benefit of reviewing all of the medical 
records associated with the claims file, and the examiner 
clearly could not have reviewed the records referred to above 
that have not been associated with the claims file.  As such, 
the Board is of the opinion that a further examination of the 
veteran is indicated. 

Because VA is deemed to have constructive knowledge of all VA 
records and, in this case, has actual knowledge of the 
existence of records pertaining to the veteran, such records 
are considered evidence of record at the time a decision is 
made, and should be associated with the claims file.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  See also 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of 
original jurisdiction's] failure to consider records which 
were in VA's possession at the time of the decision, although 
not actually before the AOJ, may constitute clear and 
unmistakable error....").  Therefore, a remand is necessary in 
order to ensure that all pertinent VA medical records in the 
veteran's claims file are available for review. 

Moreover, because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§5102, 5103, 5103A, and 5107).  

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal, further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:


1.  The RO should obtain and associate 
with the claims file all medical records 
pertaining to the veteran from the VA 
Medical Center in Detroit, Michigan.  

2.  With the necessary authorization from 
the veteran, the RO should attempt to 
obtain and associate with the claims file 
any private medical records identified by 
the veteran, but should include records 
pertaining to the veteran from Stephen 
Kay, M.D. and Michael Chen, M.D.

3.  After the development requested above 
has been completed, the veteran should be 
afforded an examination of his back to 
determine the nature and etiology of any 
low back disorder that may be present.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including service medical 
records, and following this review and 
the examination the examiner is requested 
to offer an opinion as to whether any 
current low back disorder is causally or 
etiologically related to the 
symptomatology shown in service medical 
records.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

4.  The RO should review the claims file 
and ensure that all notification and 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000) (to be 
codified at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) has been completed.


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).

